DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Per the claims filed 06/13/2022:
Claims 1-20 are now pending.

Response to Arguments

Applicant’s arguments, see Pages 9-11 of Remarks, filed 06/13/2022, with respect to prior art rejections have been fully considered and are persuasive.  The rejection of all claims has been withdrawn. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of independent Claim 1, namely “early retirement credit (ERC) score representing a number of zero-fill circuit-switching units that would remain in a given circuit-switch network as a result of removal”, overcomes previously cited prior art by include a limitation not found in the prior art. Applicant has persuasively argued that the claimed ERC score is functionally distinct from Krishnaswamy reference wherein an analysis is done in response to link failure. 
	The ERC score detailed here is a term invented by applicant, and has no meaning in the art outside of the application. The previous action interpreted the ERC as analogous to an analysis performed when a link fails, arguing that the removal of a circuit in the instant invention is functionally similar to a link failure as described in Krishnaswamy. Examiner agrees with Applicant that the purpose of the instant invention is to determine an optimal circuit migration sequence, which is functionally distinct from the analysis of Krishnaswamy which is attempting to troubleshoot a link or device failure. As the purposes are different, the two cannot be construed to be analogous. An updated search was performed and no art was found that could be used to read on the claimed ERC.
	As such, Claim 1 is in condition for allowance for reciting a limitation novel over the prior art. Independent Claim 13 recites the same novel limitation and would be allowable for the same reasons. Dependent Claims 2-12 and 14-20 are each in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412